                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    In re ZILLOW GROUP, INC.                           CASE NO. C17-1387-JCC
      Securities Litigation
10                                                       MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16   Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ stipulation and proposed order

18   regarding a briefing schedule for Defendants’ motion to dismiss the second consolidated

19   amended complaint (Dkt. No. 48). Finding good cause, the Court ADOPTS the parties’

20   stipulation and ORDERS as follows:

21          1.     Defendants shall file their motion to dismiss the second consolidated amended

22   complaint by December 17, 2018.

23          2.     Lead Plaintiffs shall file their opposition to Defendants’ motion to dismiss the

24   second consolidated amended complaint by January 16, 2019.

25          3.     Defendants shall file their reply in support of the motion to dismiss the second

26   consolidated amended complaint by February 6, 2019.


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
 1        DATED this 29th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
